Newton, J.
Plaintiff and defendant have been divorced. They have four children, a son and three daughters, ranging in age from 5 to 11 years. The trial court awarded custody of the children to the defendant father. The sole question presented here is the propriety of the custody award. We affirm.
The trial court found that plaintiff was living in an adulterous relationship and that defendant had a drinking problem which at times resulted in violence to plaintiff but not in abuse of the children. The record supports these findings and also indicates that plaintiff was openly living with her paramour in the presence of the children; also, that there was occasional abuse of the children by this individual. Defendant is able, with his mother’s assistance, to care for the children.
“In determining the question of who should have the care and custody of children upon the dissolution of a marriage, the paramount consideration is the best interests and welfare of the children. * * *
“In cases involving determinations of child custody, the findings of the trial court, both as to an evaluation of the evidence and as to the matter of custody, will not be disturbed unless there is a clear abuse of discretion.” Broadstone v. Broadstone, 190 Neb. 299, 207 N. W. 2d 682.
We do not find that the trial court abused its discretion in this instance, but, on the contrary, find that the award of custody to their father was in the best interests of the children.
The decree of the District Court is affirmed.
Affirmed.